Citation Nr: 0021717	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bursitis of the right 
shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran





INTRODUCTION

The veteran served on active military duty from November 1965 
to December 1975.  She had subsequent periods of active duty 
for training, as well as inactive duty.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA), Fort Harrison, Montana, Regional 
Office (RO) that denied service connection for bursitis of 
the right shoulder.

The Board notes that a February 1976 rating decision denied 
service connection for pain of the right shoulder.  The 
veteran was informed of this action in a letter dated in 
February 1977.  The veteran did not file a notice of 
disagreement as to this matter, and this decision became 
final.  The veteran filed for compensation benefits for 
bursitis of both shoulder in an application received in May 
1980.  In letters dated in June 1980, the RO requested 
certain information from the veteran, and it was explained 
that her claim would be considered upon receipt of such 
evidence.  There is no documented response from the veteran 
pertinent to this matter.  

The Board recognizes that there is a prior final denial of 
service connection for a disability manifested by right 
shoulder pain.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a new diagnosis of a 
new disorder, which is not inextricably intertwined with a 
previously denied claim, and which was not considered at the 
time of the prior decision, constitutes a new claim and 
requires an initial adjudication of such claim.  However, a 
new theory of etiology does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); (citing McGraw v. 
Brown, 7 Vet. App. 138, 142 (1994); Ephraim v. Brown, 82 F.3d 
399, 401-402 (Fed. Cir. 1996).  In this case, the initial 
findings of bursitis were shown years after the prior final 
denial.  Thus, this new disorder, which could not be 
considered at the time of the prior denial, constitutes a new 
claim.  

A rating decision dated in May 1999 denied a compensable 
rating for tinnitus.  The veteran submitted a notice of 
disagreement with this decision in June 1999.  A rating 
decision dated in June 1999 granted a 10 percent rating for 
tinnitus; a statement of the case to this effect was issued 
in June 1999.  The veteran did not file a substantive appeal 
from this action.  Therefore, this matter is not before the 
Board.  38 C.F.R. § 20.200 (1999).   

Medical evidence indicates that the veteran has arthritis of 
the acromioclavicular joint.  In the current appeal, the 
veteran has only claimed service connection for bursitis of 
the right shoulder.  The matter of service connection for 
arthritis of the acromioclavicular joint is referred to the 
RO for appropriate action.  


FINDING OF FACT

Competent evidence has been submitted that links post-service 
bursitis/enthesitis of the right shoulder to service.  


CONCLUSION OF LAW

Bursitis/enthesitis of the right shoulder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of the veteran's entry examination in September 
1965, there were no pertinent complaints or findings.  At the 
time of the veteran's service separation examination in 
November 1975, it was noted that the veteran had occasional 
pain in the right shoulder due to a fall 3 weeks before.  
Clinical evaluation revealed no pertinent findings.    

VA outpatient treatment records dated in February 1985 show 
that the veteran was treated for bursitis of the right 
shoulder that had worsened over the preceding two months.  

The veteran was afforded a VA examination in August 1989.  
The examiner noted that the veteran had difficulties with 
both shoulders, though the continuing problem with the left 
shoulder was since the time of active duty.  There were no 
findings pertinent to the right shoulder.  

VA outpatient treatment records dated in January 1998 show 
that the veteran complained of a 6-month history of pain of 
the right shoulder.  The veteran stated that she had bursitis 
in the past, mostly confined to the left shoulder and an 
episode of right shoulder bursitis about 15 years before, 
which responded to injection; she had no problem with the 
right shoulder since that time.  The pertinent impression was 
right coracoid enthesitis, inflamed.  In April 1998, the 
veteran was treated for recent complaints of pain of the 
right shoulder.  The veteran gave a history of injury of the 
right shoulder some years before.  The opinion was that the 
veteran had subacromial bursitis.  

The veteran was afforded a VA examination in July 1998.  The 
examiner noted that a review of the veteran's chart indicated 
that the veteran complained of right shoulder pain "off and 
on" since 1975.  The veteran stated that she had a flare-up 
of bursitis of the right shoulder in October 1997, and it had 
not totally been relieved since then.  The pertinent 
diagnosis was right coracoid enthesitis with mild 
inflammation. 

Private clinical records dated in February 1999 revealed that 
the veteran presented for recheck of her right shoulder.  It 
was noted that the veteran had suffered a fall just prior to 
discharge from the military.  Prior to the fall, she had 
sought treatment for left shoulder bursitis.  Due to her 
being discharged from service, she did not seek medical 
consultation for the right shoulder, as she had for her left.  
She used medication prescribed for her left shoulder.  Since 
that time, the right shoulder had bothered her 
intermittently.  The impression was recurrent bursitis 
exacerbated by previous injury. 

The veteran presented testimony before a member of the Board 
at a personal hearing in June 1999.  The veteran stated that 
she first sought treatment for the right shoulder about 10 
years after service discharge.  Hearing transcript (T.), 3.  
The veteran described her fall during service, in which she 
wrenched her right shoulder.  T. 7.  She had previously 
provided a statement dated in September 1998 in which she 
described the circumstances of her fall during service.  

Service connection is in effect for bursitis of the left 
shoulder; nevus excision scar of the left later thigh; nevus 
excision scar of the midback; and tinnitus.  

Legal Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet. App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  In order for a claim to be 
well grounded, there must be proof of present disability.  
Brammer v.  Derwinski, 3 Vet. App. 223 (1992); see also 
Rabideau v.  Derwinski, 2 Vet. App. 141, 143 (1992) 
(requiring, for a well-grounded claim, competent evidence 
that a veteran currently has the claimed disability).  In 
addition, there must also be evidence of incurrence or 
aggravation of a disease or injury in service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The veteran must also submit 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, where the 
issue does not require medical expertise, lay testimony may 
be sufficient.  See Layno v. Brown, 6 Vet. App. 465, 469  
(1994).

The Court has held that, if a veteran fails to submit a well-
grounded claim, the VA has no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 
5 Vet. App. at 93.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.  

In this case, the veteran has submitted evidence of a post-
service disability of bursitis/enthesitis of the right 
shoulder.  Additionally, she testified at a hearing about the 
nature of her injury during service, and she provided a 
detailed description of the service injury in a written 
statement.  The service medical records document an injury of 
the right shoulder.  Finally, there is medical evidence that 
tends to relate the current bursitis/enthesitis of the right 
shoulder to service (January 1998 VA outpatient records; July 
1998 VA examination; February 1999 private records).  
Accordingly, the claim is well grounded.  Id.     

The Board further finds that the evidence is sufficient to 
provide a basis for an allowance of the benefit sought on 
appeal.  The Board first notes that the finding during VA 
outpatient treatment in January 1998 and on VA examination in 
July 1998 was right coracoid enthesitis.  

Enthesitis is defined as a traumatic disease occurring at the 
insertion of muscles where recurring concentration of muscle 
stress provokes inflammation with a strong tendency toward 
fibrosis and calcification.  STEDMAN'S MEDICAL DICTIONARY 578 
(26th Ed. 1995).  This citation is provided purely for 
definitional purposes to aid in the Board's discussion.  Cf. 
Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. 
App. 181 (1994).  The Board notes, significantly, that the 
only trauma which the veteran reported at any time during the 
claims process or medical treatment was the fall during 
service.  Thus, the medical assessments in 1998 link the 
current disability to the inservice trauma.  

The veteran's private doctor also provided a supportive 
statement in February 1999, in which he not only recorded the 
veteran's history but he also concluded in the final 
impressions that there was a relationship between the current 
diagnosis and the veteran's service injury.  In this, and in 
other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Given the findings of the VA and private examiners, the Board 
finds that the evidence supports the veteran's claim for 
service connection for bursitis/enthesitis of the right 
shoulder.  


ORDER

Service connection for bursitis/enthesitis of the right 
shoulder is granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

